Title: To John Adams from C. W. F. Dumas, 11 March 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur
Lahaie 11e. Mars 1783

Vous verrez par la Copie ci-jointe d’une Lettre que Mr. le Duc de la Vauguyon a eu la bonté, avec ses complimens pour V. E., de m’envoyer, que Mr. votre fils étoit parti le 3 de Coppenhague. Mr. D’Asp, de son côté, est venu me lire une Lettre du Bn. Sprengporten, Mine. de Suede à Coppenhague, qui lui marque l’avoir vu & entretenu le 25 fevr., & qu’il se disposoit alors à poursuivre Son voyage, pour se rendre ici selon vos desirs. Ainsi nous l’attendons tous les jours. Sa chambre est prête, & tous nos soins aussi pour son agrément & bien-être, soit ici, soit à Leide s’il en preferoit le séjour.
Je joins ici la Lettre en original, que Mr. d’Asp, qui vous présente ses respects, vient de m’écrire sur une affaire qui lui tient fort à coeur. J’en enverrai de mon côté une copie, que j’en ai tirée, à Mr. Livingston, pour que cela parvienne de ce côté ou du vôtre; avec priere de faire mettre quelque avertissement là-dessus dans les gazettes Américaines.
Dans l’espoir de revoir ici V. Exce. dans le cours du mois prochain, j’ai trouvé l’expédient de pouvoir renvoyer jusquelà le reglement & remboursement des comptes du ménage ici, afin de ne point vous embarrasser, Monsieur, dans cet éloignement.
Voici seulement quelques comptes qui m’ont été présentés, sur lesquels j’ai dit que je demanderois vos ordres.
   
   1o. Le compte d’un Boucher d’Amsterdam pour viande livrée du 1er. Avr. au 8 May de  . . . ƒ70.15.10
   la viande de boeuf, qui j’y trouve marquée à 10s. d’holl. la lb est à un prix exorbitant, & apparem̃ent un dessous de carte que les domestiques font valoir quand ils peuvent.
   2o. Le compte d’un Brasseur d’Amsterdam pour biere livrée du 18 May 1781 au 12e. Avril 1782 . . . . . . . . . . . . . . . . . . . . . . . . de ƒ 31.20.—
   3 Le compte du Bureau de la poste ici pr. le London Courant, Morn. post, Morn. Chron. & genl. Advertiser, 8bre. 9bre. & xbre, 4 papiers à 36 fl. faisant . . . . . . . . . . . . . . 
   
      
         
         ƒ144.—
         }
         ƒ162.—
      
      
         Courier de l’Europe les 3 mois
         18.—
         
      
      
   4o. Le compte du relieur ici, pour relieures y compris les Gazettes holl. & le politique holl. de . . . . . . . . . . . . . . . . . . . . . . . . . . . . ƒ 190.14.—
   
Quant aux livres reliés, vous les trouverez Monsieur, dans la Bibliotheque, ou je les ai rangés à part. Et pour les papiers Angl. &c je les expédie toujours par les vaisseaux partants d’Amsterdam.
Je suis malade. Mais nos amis ont la charité de me visiter. Vous avez, Monsieur, les respects de ma famille avec ceux de, Monsieur / votre très humble & très / obéissant serviteur
Dumas

 
Translation
Sir
The Hague, 11 March 1783

You will see from the enclosed copy of a letter the Duc de La Vauguyon was kind enough to send me, with compliments to your excellency, that your son left Copenhagen on 3 March. For his part, Mr. Asp came to read me a letter from Baron Sprengtporten, Swedish minister at Copenhagen, indicating that he had seen and talked to him on 25 February and that he was making ready to continue on his journey to arrive here, as you wished. And so we are expecting him at any time. His room is ready, and we have made plans for his entertainment and well-being, either here or in Leyden, if he prefers to stay there.
I enclose the original of a letter that Mr. Asp, who sends you his respects, has just written me about a matter close to his heart. I shall send a copy I made of this to Mr. Livingston, so that it arrives either through him or through you, with a request to have some mention of this put in the American newspapers.
In hopes of seeing your excellency here again some time next month, I have managed to put off settling our household accounts until then, so as not to bother you, sir, at such a distance.
Here are just a few of the bills that have been brought me. I told the creditors I would ask you for instructions.
   1o. 1. Bill from a butcher in Amsterdam for meat delivered between 1 April and 8 May . . . . . . . . . . . . . ƒ70.15.10
   The beef, which I see is priced at 10 Dutch suivers per pound, is quite exorbitant, apparently some secret deal the servants exploit whenever they can.
   2. Bill from an Amsterdam brewer for beer delivered between 18 May 1781 and 12 April 1782 . . . . . . . ƒ 31.20.—
   3. Bill from the post office here for the London Courant, Morning Post, Morning Chronicle, and General Advertiser, October, November, and December; four papers at 36 florins, making . . . . . . . . . . . . . . 
   
      
         
         ƒ144.—
         }
         ƒ162.—
      
      
         Three months of Courier de l’Europe
         18.—
         
      
      
   4. Bill from the bookbinder here for bindings, including the Dutch gazettes and Politique hollandais . . . ƒ 190.14.—

    
Regarding the books that were bound, you will find them here, sir, in the library, where I put them on a separate shelf. And as for the English papers, I always send them on ships leaving from Amsterdam.

I am ill. But our friends have been charitable enough to visit me. You have, sir, the respects of my family with those of, sir, your very humble and very obedient servant
Dumas

